Citation Nr: 1446092	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-02 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than May 7, 2009 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from March 1988 to August 1989.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the RO in Boston, Massachusetts, which granted a TDIU with an effective date of May 7, 2009.  In a March 2011 notice of disagreement (NOD), the Veteran advanced that the effective date should have been December 19, 2007, the date he requested a TDIU.  

In the January 2012 substantive appeal, via VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a videoconference hearing before the Board.  The Veteran was scheduled to appear before the undersigned Veterans Law Judge via videoconference on August 5, 2014.  The Veteran did not appear at the scheduled hearing.  In September 2004, the Veteran's representative filed a Motion to Reschedule a Personal Hearing & Motion to Remand for a Videoconference Hearing requesting that the videoconference hearing be rescheduled.  The motion explained that the Veteran was being treated in-patient at a VA Medical Center (VAMC) on the date of the hearing, and that he was unable to notify the Board about his absence.

Subsequently, in late September 2014, VA received a memorandum from the Veteran's representative indicating that the Veteran's appeal would be fully satisfied if the Board granted an effective date of December 19, 2007 for a TDIU, the date of the Veteran's TDIU claim.  In the event the Board made such a grant, the Veteran would consider the appeal resolved and would withdrawal his September 2014 motion for a hearing remand.  As the instant decision grants entitlement to TDIU as of December 19, 2007, per the representative's memorandum, this represents a total grant of the Veteran's appeal, and a remand to schedule a new videoconference hearing before the Board is unnecessary.   

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's claim for TDIU was received December 19, 2007.

2.  For the time period of December 19, 2007 to May 6, 2009, the Veteran was service connected for residuals nonunion carpal navicular left (minor) (rated as 40 percent disabling), left wrist scar (rated as 10 percent disabling), neuritis of the left (minor) ulnar nerve (rated as 10 percent disabling), left iliac crest donor site scar (rated as 10 percent disabling), and left wrist limitation of motion (rated as 10 percent disabling).

3.  For the time period of December 19, 2007 to May 6, 2009, the schedular percent criteria for eligibility for a TDIU are met; the service-connected residuals nonunion carpal navicular left (minor), left wrist scar, neuritis of the left (minor) ulnar nerve, left iliac crest donor site scar, and left wrist limitation of motion are considered to be one disability rated 60 percent disabling due to a common etiology or a single accident.

4.  On and after December 19, 2007, the Veteran was rendered unable to obtain or maintain substantially gainful employment as a result of his left-wrist-related service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an effective date for TDIU from December 19, 2007 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 3.400, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this decision, the Board grants an earlier effective date of December 19, 2007 for the grant of TDIU, the date VA received the Veteran's claim for a TDIU.  Per the Veteran's representative's September 2014 memorandum that is based on consent of the Veteran, as the grant of earlier effective date represents a complete satisfaction of the Veteran's appeal, there remains no question of low or fact to decide, so no further discussion of VA's duties to notify and to assist is necessary.

Entitlement to an Effective Date of December 19, 2007 for a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2013).

The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  In general, "date of receipt" means the date on which a claim, information or evidence was received in VA. 38 C.F.R. § 3.1(r) (2013).

From December 19, 2007, the date of receipt of TDIU claim, until May 6, 2009, the Veteran had a combined rating of 60 percent, to including the following service-connected disabilities: residuals nonunion carpal navicular left (minor), rated as 40 percent disabling, left wrist scar, rated as 10 percent disabling, neuritis of the left (minor) ulnar nerve, rated as 10 percent disabling, left iliac crest donor site scar, rated as 10 percent disabling, and left wrist limitation of motion, rated as 10 percent disabling.

In the present case, the Board finds that the combined rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met for the period on and after December 19, 2007.  Even though from December 19, 2007 to May 6, 2009 the Veteran's combined rating was 60 percent, the Veteran's residuals nonunion carpal navicular left (minor), left wrist scar, neuritis of the left (minor) ulnar nerve, left iliac crest donor site scar, and left wrist limitation of motion are considered one disability as they are the result of a single in-service injury and subsequent surgical procedure.  See 38 C.F.R. § 4.16(a)(2).  Because residuals nonunion carpal navicular left (minor), left wrist scar, neuritis of the left (minor) ulnar nerve, left iliac crest donor site scar, and left wrist limitation of motion are considered one disability, the disabilities meet the 60 percent criteria for TDIU eligibility for one disability under 38 C.F.R. § 4.16(a) for the period from December 19, 2007 to May 6, 2009.

After reviewing all the evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's service-connected disabilities prevented him from obtaining or maintaining substantially gainful employment on and after December 19, 2007.  The Veteran contends that, prior to May 7, 2009, he was prevented from obtaining and maintaining substantially gainful employment due to his service-connected left-wrist-related disabilities.  In support of his claim, VA received a copy of the Veteran's resignation letter, effective November 28, 2007, from his job as a deputy sheriff.  In a letter received by VA in May 2009, the Veteran explained that he was forced to resign from this position due to his left-wrist-related service-connected disabilities.  Specifically, the letter stated that the disabilities limited the ability to perform his deputy sheriff duties, including weapons training.  In various lay statements throughout the course of this appeal, the Veteran reported the significant amount of pain caused by the left-wrist-related service-connected disabilities.

A January 2007 VAMC orthopedic note conveys that the Veteran reported left wrist pain that resulted in difficulty handling a work firearm, and which would often cause him to drop objects he was carrying.  In a January 2008 letter, a private physician opined that the Veteran should no longer "work in this field" due to the multiple medical problems.  The specific medical problems at issue and/or whether the Veteran could work in a different field were not addressed.  A May 2009 VAMC medical record notes that the Veteran described "vice like" pain around his left wrist with associated tingling at the fingertips.  The report also conveys that the Veteran had received an injection in April, which the Veteran reported had made the condition worse.  Other VA medical records for the relevant time period reflect that the Veteran regularly complained about the pain in his left wrist.

The Veteran received a VA joint examination in March 2008.  Upon completion of the examination, the VA examiner opined that the non-dominant, but very painful, left wrist would handicap the Veteran in obtaining any kind of job requiring physical activity.  As to sedentary employment, the VA examiner opined that the Veteran might have been able to perform such work provided that he could be retrained.  As the Veteran was subsequently service connected for major depression with psychotic features as secondary to the service-connected residuals nonunion carpal navicular left, the Board finds it unlikely that the Veteran would have been able to obtain such retraining at any point during the period on appeal. 

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities for the time period on and after December 19, 2007 render him unemployable.  As noted in the March 2008 VA joint examination, the Veteran's service-connected left-wrist-related disabilities rendered him unable to work any jobs requiring physical labor.  Further, the VA examiner could not definitively opine that the Veteran would have been able to work a sedentary job had he received the proper retraining, but merely opined that the Veteran might have been able to perform such work.  As noted above, the fact service connection for a mental disability was subsequently granted to the Veteran indicates that it is unlikely he would have been able to engage in such retraining.  The Board also notes that the Veteran's tendency to drop anything held in his left hand would be a detriment to any job, physical or sedentary. 

Given the Veteran's limitations due to the service-connected disabilities, and considering his training and occupational history, the Board finds that the Veteran's service-connected disabilities were of sufficient severity to preclude him from obtaining or retaining gainful employment on and after December 19, 2007.  For these reasons and bases, and resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted for the time period on and after December 19, 2007.  38 C.F.R. §§ 3.340, 3.341, 4.15, and 4.16.

The appeal for an effective date earlier than May 7, 2009 for the grant of TDIU is fully granted in this Board decision.  The Veteran's representative's September 2014 memorandum specifically indicated that the Veteran indicated that an effective date of December 19, 2007 for a TDIU would fully satisfy the appeal as to this issue; thus, this Board decision is a full grant of the benefits (earlier effective date for TDIU) sought on appeal.  This case is distinguished from a case where a veteran does not express satisfaction with a partial increased rating during an appeal that is less than the maximum schedular rating.  See A.B. v. Brown, 6 Vet. App. at 39 (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  The Board finds the Veteran's waiver of any potential remaining aspects of the appeal for an effective date earlier than May 7, 2009 for the grant of TDIU was knowing and intelligent, and was made based on advice and in consultation with a representative. 

Because an effective date of December 19, 2007 for the grant of TDIU is being granted, the Veteran has limited this appeal in both extent and time by withdrawing the aspects of the appeal that potentially encompassed an even earlier effective date for TDIU.  See 38 C.F.R. § 20.204 (2013) (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any question of an effective date earlier than December 19, 2007 for the grant of TDIU is rendered moot with no remaining questions of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).


ORDER

An effective date of December 19, 2007 for a TDIU is granted. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


